DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 20 April 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Pub. 2013/0187131) in view of Yamazaki (U.S. Pub. 2005/0151830) in view of Ishikawa (U.S. Pub. 2003/0116768).
Claims 1 and 19:  Chung et al. discloses a double-sided emissive transparent organic light-emitting diode display in Fig. 7, comprising:
a substrate (1; paragraph 82);
a plurality of pixel areas, each comprising, on the substrate (1): 
a light transmitting area (TA; paragraph 75); and
a light-emitting area (PA1 and PA2; paragraphs 75 and 78), the light-emitting area comprising:
a bottom light-emitting area (PA2) comprising a bottom-emissive organic light-emitting diode (222, 223’ and 225, paragraphs 92-95); and
a top light-emitting area (PA1) comprising:
a top-emissive organic light-emitting diode (221, 223 and 224; paragraphs 91-94 and 98), the top-emissive organic light-emitting diode (221, 223 and 224) comprising;
a top-emitting anode (221);
an organic emission layer (223); and
a cathode (224),
wherein the cathode (224) of the top-emissive organic light-emitting diode (221, 223 and 224) has a horizontal section (lower horizontal section of 224 in PA1) over the top-emitting anode (221) of the top-emissive organic light-emitting diode (221, 223 and 224);
a plurality of bottom driving elements (T4; paragraph 82) under the top-emissive organic light-emitting diode (221, 223 and 224), the bottom driving elements (T4) being configured to drive the bottom-emissive organic light-emitting diode (222, 223’ and 224); and
a plurality of top driving elements (T3; paragraph 82) under the top-emissive organic light-emitting diode (221, 223 and 224), the top driving elements (T3) being configured to drive the top-emissive organic light-emitting diode (221, 223 and 224).
Chung et al. appears not to explicitly disclose a shielding layer interposed between the top-emitting anode of the top-emissive organic light-emitting diode and the plurality of bottom driving elements, 
the shielding layer covering the plurality of bottom driving elements,
the shielding layer being spaced apart from the top-emitting anode, 
the shielding layer being interposed between the plurality of bottom driving elements and the plurality of top driving elements,
the shielding layer being electrically insulated from top-emitting anode of the top-emissive organic light-emitting diode,
the shielding layer is located under a portion of the horizontal section of the cathode of the top-emissive organic light-emitting diode, but not under all of the horizontal section of the cathode of the top-emissive organic light-emitting diode.
Yamazaki in Fig. 2C, however, discloses a shielding layer (52; paragraph 44) interposed between the top-emitting anode (51; paragraph 44) of the top-emissive organic light-emitting diode (13; paragraph 44) and the bottom driving elements (18; paragraph 33), 
the shielding layer (52) being spaced apart from the top-emitting anode (51), 
the shielding layer (52) being interposed between the bottom driving elements (18) and the top driving elements (20; paragraph 33),
the shielding layer (52) being electrically insulated from the top-emitting anode (51) of the top-emissive organic light-emitting diode (13) (paragraphs 112 and 116),
the shielding layer (52) is located under a portion of the horizontal section (lower horizontal section of 41) of the cathode (41; paragraph 44) of the top-emissive organic light-emitting diode (13), but not under all of the horizontal section (lower horizontal section of 41) of the cathode (41) of the top-emissive organic light-emitting diode (13) in order to have a display device that realizes sophistication and a high added value (paragraph 46).
Also, Ishikawa, in Fig. 16B and paragraph 169, discloses the shielding layer (311) covering the plurality of bottom driving elements (current control TFT) in order to prevent photo leak current (abstract).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chung et al. with the disclosures of Yamazaki and Ishikawa to have made a shielding layer interposed between the top-emitting anode of the top-emissive organic light-emitting diode and the of bottom driving elements, the shielding layer being spaced apart from the top-emitting anode, the shielding layer being interposed between the bottom driving elements and the top driving elements, the shielding layer being electrically insulated from top-emitting anode of the top-emissive organic light-emitting diode in order to have a display device that realizes sophistication and a high added value (paragraph 46 of Yamazaki); and to have made the shielding layer cover the plurality of bottom driving elements in order to prevent photo lead current (abstract of Ishikawa).
Claim 9:  Chung et al. in view of Yamazaki in view of Ishikawa discloses the double-sided emissive transparent organic light-emitting diode display of claim 1, and Chung et al. in Fig. 7 further discloses wherein:
the bottom-emissive organic light-emitting diode (222, 223’ and 225) comprises:
a first anode (222; paragraphs 92 and 98) composed solely of a transparent conductive material (paragraph 106);
an organic emission layer (223’; paragraph 95) stacked on the first anode (222); and
a cathode (225; paragraphs 95 and 98) stacked on the organic emission layer (223’); and
the top-emissive organic light-emitting diode (221, 223 and 224) comprises:
a second anode (221; paragraph 91 and 98) comprising the transparent conductive material (paragraph 107) and a reflective metal material (paragraph 107) stacked over the transparent conductive material;
the organic emission layer (223; paragraph 94) stacked on the second anode (221); and
the cathode (224; paragraphs 94 and 96) stacked on the organic emission layer (223).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. in view of Yamazaki in view of Ishikawa as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub. 2014/0077725).
Claim 7:  Chung et al. in view of Yamazaki in view of Ishikawa discloses the double-sided emissive transparent organic light-emitting diode display of claim 1, and Chung et al., in Figs. 4 and 7 and in paragraph 66, further discloses comprising:
a data line (D) and a drive current line (V) provided in a first direction (vertical direction in Fig. 4) on the substrate (1); and
a scan line (S) a second direction (horizontal direction in Fig. 4) on the substrate (1), the second direction (horizontal direction) being different from the first direction (vertical direction),
wherein each of the plurality of bottom driving elements (T4) comprises a bottom driving thin-film transistor (T4) connected to the drive current line (D) and the bottom-emissive organic light-emitting diode (222, 223’ and 225), and
wherein each of the plurality of the top driving elements (T3) comprises a top driving thin-film transistor (T3) connected to the drive current line (D) and the top-emissive organic light-emitting diode (221, 223 and 224).
Chung et al. in view of Yamazaki in view of Ishikawa appears not to explicitly disclose 
a first scan line and a second scan line provided in a second direction on the substrate;
wherein each of the plurality of bottom driving elements comprises:
a bottom switching thin-film transistor connected to the data line and the first scan line, and the bottom driving thin-film transistor connected to the bottom switching thin-film transistor, and
wherein each of the plurality of the top driving elements comprises:
a top switching thin-film transistor connected to the data line and the second scan line; and the top driving thin-film transistor connected to the top switching thin-film transistor.
Lee et al. in Fig. 2, however, discloses 
a first scan line (SL1; paragraph 49) and a second scan line (SL2; paragraph 49);
wherein each of the plurality of bottom driving elements (ST and DT in BEP; paragraph 54) comprises:
a bottom switching thin-film transistor (ST in BEP; paragraph 55) connected to the data line (DL1; paragraph 49) and the first scan line (SL2), and the bottom driving thin-film transistor (DT in BEP) connected to the bottom switching thin-film transistor (ST in BEP), and
wherein each of the plurality of the top driving elements (ST and DT in TEP; paragraph 54) comprises:
a top switching thin-film transistor (ST in TEP; paragraph 55) connected to the data line (DL1; paragraph 49) and the second scan line (SL1); and the top driving thin-film transistor (DT in TEP) connected to the top switching thin-film transistor (ST in TEP) in order to provide separate signals to the bottom and top driving elements (paragraph 51).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chung et al. in view of Yamazaki in view of Ishikawa with the disclosure of Lee et al. to have made a first scan line and a second scan line provided in a second direction on the substrate; wherein each of the plurality of bottom driving elements comprises: a bottom switching thin-film transistor connected to the data line and the first scan line, and the bottom driving thin-film transistor connected to the bottom switching thin-film transistor, and wherein each of the plurality of the top driving elements comprises: a top switching thin-film transistor connected to the data line and the second scan line; and the top driving thin-film transistor connected to the top switching thin-film transistor in order to provide separate signals to the bottom and top driving elements (paragraph 51 of Lee et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 9 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822